DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed on 01/21/2021. As directed by the amendment, claims 1-11, 14-16, 18 and 23-31 have been amended and claims 21-22 have been cancelled. Thus, claims 1-20 and 23-31 are presently pending. 
The claims as amended do not invoke claim interpretation under 35 U.S.C 112(f), because claim 1 recite sufficient structure for the linear positon measurement mechanism.
The amendments to the claims noted above are sufficient to overcome the previous 35 U.S.C 112(b) rejections of claims 2-11, 14-18 and 27-31. Those rejections are hereby withdrawn. However, the amendment to claim 14 raises new 35 U.S.C 112(a) and (d) rejections as set forth in the rejections section to follow. 
The indication of allowable subject matter in the previous Office action is hereby withdrawn, in light of newly discovered prior art reference to ESKARI et al., US 20080140006 A1 disclosing subject matter of a linear position mechanism including a wiper and two or more conductive strip members (e.g., embodiments of Figs. 8A-8B and Figs 9A-9B) for indication location of a distal tip of a needle system, details to follow in the rejection section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second graph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second graph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 and 17 each recite the limitation "the distal tip portion of the transseptal needle".  There is insufficient antecedent basis for this limitation in the claim – note claim 1 also recites a distal tip portion of the transseptal needle, it is unclear which distal tip portion is being referred to.
Claim 16 recites the limitation "the main cannula portion".  There is insufficient antecedent basis for this limitation in the claim – note claim 1 also recites a main cannula portion, it is unclear which main cannula portion is being referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 19, 23-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over AKTAS et al., WO 2014089373 A1 hereinafter "AKTAS" in view of ESKARI et al., US 20080140006 A1 hereinafter “ESKARI”.
Regarding claim 1, AKTAS discloses an MR compatible RF transseptal needle system (treatment system 1, Fig. 1A can be utilized with MRI, [0074)) comprising: 
a transseptal needle having a main cannula portion and a distal tip portion (needle 51 having an elongate body and distal tip 53, Figs. 1A, 5A); a delivery tool with a distal tip electrode (catheter 11 has electrodes 33 on distal region 17, Fig. 18). 
ATKAS does not disclose a linear positon mechanism including a wiper member and two or more conductive strip member. However, ESKARI discloses a needle system (Figs 8A-8B or Figs. 9A-9B) comprising a linear positon mechanism including a wiper member (64 or 82) and two or more conductive strip member (70 or 80) to provide feedback that indicates actual distance in which the needle has been advanced from a distal tip portion ([0005]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified ATKAS to include a linear positon mechanism including a wiper member and two or more conductive strip 
Regarding claim 11, AKTAS in view of ESKARI discloses the MR compatible RF transseptal needle system of claim 8, ATKAS further discloses wherein the conduction lines are positioned on an outside of the delivery tool (leads 35 can be positioned on the radially outward surface of the catheter 11, [0055]). 
Regarding claim 19, AKTAS in view of ESKARI discloses the MR compatible RF transseptal needle system of claim 1, ATKAS further discloses wherein the distal tip portion is slidably connected with the main cannula portion (distal tip 53 has a collapsed and an extended position relative to the elongate body, Figs. 5A-C, 6A-C;  [0063]). 
Regarding claims 23-28 and 31, AKTAS in view of ESKARI discloses the MR compatible RF transseptal needle system of claim 1, ATKAS as modified by ESKARI (Fig. 8A-8B or Figs. 9A-9B), the wiper member (64 or 82) is necessarily comprised of a conductive material ([0032-0033]) [claim 23];  wherein the one or more conductive strip members are comprised of a conductive material ([0032-0033]) [claim 24]; the wiper (70 or 80) forms a slidable electrical fit as illustrated in Figs. 8A-8B or Figs. 9A-9B) [claim 25]);  wherein the wiper member (64 or 82) forms an electrical loop with the conductive strip member (70 or 80) [claim 26], wherein a resistance within the electrical loop is measured ([0032-0033]) [claim 27]; the resistance of which is used to determine a linear relationship between the wiper member and the conductive strip members as discussed in [0032-0033] [claim 28]; or the linear position measurement mechanism is positioned distally on the transseptal needle and the delivery tool [claim 31.
Claims 1, 3 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over  CHANDUSZKO et al., US 20120179188 A1 hereinafter "CHANDUSZKO" in view of ESKARI.
Regarding claim 1, CHANDUSZKO discloses an MR compatible RF transseptal needle system (transseptal puncture device 10 is MR compatible, Fig. 1 [0056]) comprising: a transseptal needle having a main cannula portion and a distal tip portion (inner needle 14 has a cannula portion and distal end portion 15 [0045], Fig. 1); a delivery tool (outer needle 12 [0044]) with a distal tip electrode (a radiofrequency electrode is coupled to outer needle 12, Fig. 1 [0045]). 
CHANDUSZKO does not disclose a linear positon mechanism including a wiper member and two or more conductive strip member. However, ESKARI discloses a needle system (Figs 8A-8B or Figs. 9A-9B) comprising a linear positon mechanism including a wiper member (64 or 82) and two or more conductive strip member (70 or 80) to provide feedback that indicates actual distance in which the needle has been advanced from a distal tip portion ([0005]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified CHANDUSZKO to include a linear positon mechanism including a wiper member and two or more conductive strip members as taught by ESKARI, to provide feedback to a user regarding the distance at which the tip of the inner needle has extended beyond the delivery tool/outer needle during a surgical procedure. 
Regarding claim 3, CHANDUSZKO in view of ESKARI discloses the MR compatible RF transseptal needle system of claim 1, CHANDUSKO further discloses wherein the main cannula portion is comprised of an MR safe material (needle 14 can 
Regarding claim 14, CHANDUSZKO in view of ESKARI discloses the MR compatible RF transseptal needle system of claim 1, CHANDUSZKO further discloses a transseptal needle (sheath 22 [0044] sheath is tapered,.[0056] and illustration Figs 9A-9C) comprised a main cannula portion and a distal tip portion (see illustration Fig. 9A-9C, non-tapered portion is a cannula portion). 
Regarding claim 15, CHANDUSZKO in view of ESKARI discloses the MR compatible RF transseptal needle system of claim 1, as modified by ESKARI in claim 1, components of the constructive strip members 70 or 80 will be on the distal tip portion of the transseptal needle, the constructive strip members will comprise conductive material.
Regarding claim 16, CHANDUSZKO in view of ESKARI discloses the MR compatible RF transseptal needle system of claim 14, wherein the main cannula portion of the delivery tool is comprised of an MR safe material (needle 14 can be made of polyimide,  [0047]). 
Regarding claim 17, CHANDUSZKO in view of ESKARI discloses the MR compatible RF transseptal needle system of claim 1, as discussed in claim 1 with reference to [0045], the RF electrodes on the distal tip portion would necessarily be connected to a source of RF energy via one or more conduction lines. 
Claims 1, 2, 4-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LONG, US 20140039492 A1 in view of ESKARI.
Regarding claim 1, LONG discloses an MR compatible RF needle system (e.g., Fig. 7 [0047], [0032] – RF energy [0037] visualization via MRI, hence MR compatible) comprising: a needle (“70”) having a main cannula portion (“72”) and a distal tip portion (“74” [0047]); a delivery tool (“92”) with a distal tip electrode ([0050] “… In other embodiments, other structures comprising conductive structures that are associated with, for example, a seal between the insert 72 and sheath 92, or structures that otherwise inwardly extend within the bore 94 to contact a surface of the insert 72 that are configured to conduct electrical energy and maintain electrical connection with the insert 72 when the insert 72 translates through the cross-section”.) In Fig. 7, it can be seen that a distal tip portion of sheath 92 extends inwards to seal and contact insert 72, that when configured to conduct electrical energy is taken to be a teaching of a distal tip electrode as claimed. 
Even in the event it is argued that this is not the case, it would have been obvious to one having ordinary skill in the art, in light of the teaching in [0050] quoted above, to have modified the embodiment of Fig. 7 delivery tool “92” at the distal end tip to include a conductive structure such as an electrode associated with the seal, so as to provide electrical contact with the distal tip portion “74”, to maintain electrical connection during application of RF energy in a similar fashion as discussed in [0042].
In regards to recitation of “transseptal”, this recitation is directed to intended use of the system, A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the 
LONG does not disclose a linear positon mechanism including a wiper member and two or more conductive strip member. However, ESKARI discloses a needle system (Figs 8A-8B or Figs. 9A-9B) comprising a linear positon mechanism including a wiper member (64 or 82) and two or more conductive strip member (70 or 80) to provide feedback that indicates actual distance in which the needle has been advanced from a distal tip portion ([0005]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified LONG to include a linear positon mechanism including a wiper member and two or more conductive strip members as taught by ESKARI, to provide feedback to a user regarding the distance at which the tip of the needle has extended beyond the delivery tool during a surgical procedure. 
Regarding claim 2, LONG in view of ESKARI discloses the invention of claim 1, LONG further discloses wherein the distal tip portion “74” is an electrode – a conductive material ([0047]), see also [0021].
Regarding claim 4, LONG in view of ESKARI discloses the invention of claim 1, the distal tip electrode is an electrode which by definition is a conductive material.
Regarding claim 5, LONG in view of ESKARI discloses the invention of claim 1, LONG as discussed in claim 1 further discloses wherein the delivery tool distal tip electrode/ conductive structure forms a seal which will form a ring, hence a ring electrode or conductive structure. 
Regarding claims 6 and 7, LONG in view of ESKARI discloses the invention of claim 1,  in modified LONG, the delivery tool distal tip electrode/ conductive structure as discussed in claim 1 would form a seal will be positioned in an inner lumen [claim 6] and at a tip of the delivery tool [claim 7].
Regarding claim 8, LONG in view of ESKARI discloses the invention of claim 1, in modified LONG, the delivery tool distal tip electrode/ conductive structure as discussed in claim 1 will be necessarily connected to one or more conduction lines e.g., conducting track 98 or conductive rail 100 [0047].
Regarding claim 9, LONG in view of ESKARI discloses the invention of claim 1, in modified LONG, the delivery tool conduction lines as discussed in claim 8 will be disposed within a wall e.g., as depicted in Fig. 6.
Regarding claim 10, LONG in view of ESKARI discloses the invention of claim 1, in modified LONG, the delivery tool conduction lines as discussed in claim 8 will be disposed within an inner lumen “94” of the delivery tool e.g., as depicted in Fig. 6.
Regarding claim 12, LONG in view of ESKARI discloses the invention of claim 1, in modified LONG, as discussed in claim 1, the distal tip portion will form an electrical connection with the distal tip electrode.
Regarding claim 13, LONG in view of ESKARI discloses the invention of claim 1, in modified LONG, as discussed in claim 1, the seal formed can be described as a sliding fit since the needle 70 slides or moves relative to delivery tool 92.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LONG in view of ESKARI as applied to claim 1 above, and further in view of LEO et al., US 20120179068 A1 hereinafter “LEO”.
Regarding claims 18 and 20, LONG in view of ESKARI discloses the invention of claim 1 as discussed above but for the delivery tool having one or more fiber bragg sensors disposed within a wall of the delivery tool [claim 18] or the distal tip portion being connected to a fiber optic bragg sensor [claim 20]. 
However, LEO in the same filed of endeavor of tissue ablation with RF energy ([abstract], [0008]) teaches that it was known in the prior art to install fiber optic bragg sensor at a distal extremity ([0026-0027]) so as to allow for sensing of loads applied to distal extremity of the apparatus during movement of an organ such as heart, so as to optimize operation of an end effector ([0025]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified a wall of the delivery tool or the distal tip portion of the transseptal needle to include a fiber optic bragg sensor, so as to allow monitoring of loads as taught by LEO, to provide input for optimizing operation of RF energy application. 
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ATKAS in view of ESKARI as applied to claim 1 above, and further in view of CRAWFORD et al., US 20130345718 A1 hereinafter “CRAWFORD”.
Regarding claim 29 and 30, AKTAS in view of ESKARI discloses the MR compatible RF transseptal needle system of claim 1, while AKTAS as modified does not explicitly disclose that the wiper member is disposed on a transseptal needle handle or the conductive member is disposed on a delivery tool handle for claim 29 or vice versa for claim 30. However, CRAWFORD discloses in [0162] and illustration Fig. 17B that a linear position mechanism may positioned at a posterior end of a system to perform the same function. Accordingly, it would have been obvious to one having ordinary skill in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        1/27/2021